ARTIS   CHARLES    HARRELL
                                    Pro se - TDC# 1334295
                                     W.C. McConnell Unit
                                      3001 S. Emily Dr.
                                    Beeville,    Texas 78102

                                                                        FILED IN
                                                                  1ST COURT OF APPEALS
                                      December    4,   2015
                                                                    HOUSTON, TEXAS

                                                                    DEC 10 2015
COURT    OF    APPEALS,       FIRST   DISTRICT
c/o Clerk of Court
301 Fannin Street
Houston, Texas 77002                                             CLER




       RE:    Case    No:    01-15-00731-CV
              T.C.    Case    No.   2014-63129


              Status    of    Mandamus



Dear    Clerk    of    Court:


   I    received    notice   from   this  court that the court filed my
petition     for   writ  of   mandamus   on August 31, 2015. However, I
have    not   received   anything regarding the statue. Please inform
me   in   writing    of  the status of my petition because the trial
court    has   set   the   case   for trial on May 2, 2016. I need this
issue resolved prior to trial.

  Thank you for your immediate assistance.


Sincerely,



Artis    Charles       Harrell
              03 OJ •&. H               >
              fD        O
              rD        O     a    o    n-
              <         «-«
                                         tn

                              3o ^to o~
               fl>
                              o        oj J
              -          PI o          ^ o>
                         3
               t-3 h-
               ro »-* (T               Ul (D
                  X K
                   0)
                                            33
                   [ft O
                      H           C3
                   -J •
                   CO
                   h-1
                    o




•si
 o
 o
 w
  t
 M
 Q
 cp
 en
 U)




                                  $ S :H
      a

      tn
      rt
       rj

          o